LAW OFFICES
McCARTHY WILSON LLP
A LIMITED LIABILITY PARTNERSHIP

WWW.MCWILSON.COM

 

Case 8:19-cv-02922 Document1 Filed 10/04/19 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
(Southern Division)

ELIZABETH KEY
4041 Mansion Drive, N.W.
Washington, D.C. 20007
Plaintiffs, Civil Action No.
v. JURY TRIAL DEMANDED

DAVID T, ALLEN
11306 Yandell Drive
Louisville, Kentucky 40223

* *£ * © ® & ® F F HF KF KF KF OF

Defendant
COMPLAINT & JURY DEMAND
COMES NOW the Plaintiff Elizabeth Key, by and through her attorneys, Richard
W. Evans, Esquire, James G. Fegan, III, Esquire and McCarthy Wilson, LLP, and sues
the Defendant, David T. Allen, and states:
PARTIES

1, Plaintiff Elizabeth Key (herein after sometimes referred to as “Ms. Key” or

Plaintiff’), is an individual residing at 4041 Mansion Drive, N.W., Washington, D.C.

20007.

2. Upon information and belief, Defendant David T. Allen (herein after
sometimes referred to as “Mr. Allen” or “Defendant”) is an individual residing at 11306

Yandell Drive, Louisville, Kentucky 40223.

 

 
LAW OFFICES
McCARTHY WILSON LLP
A LIMITED LIABILITY PARTNERSHIP

WWW.MCWILSON.COM

 

Case 8:19-cv-02922 Document1 Filed 10/04/19 Page 2 of 6

 

JURISDICTION AND VENUE
3. This Court has subject matter jurisdiction over this Complaint under 28
U.S.C. § 1332.
4, The amount in controversy exceeds the sum or value of $75,000.00,

exclusive of interest, costs and attorneys’ fees.
5. This Court has personal jurisdiction over the Defendant because he
routinely engages in conduct in the State of Maryland out of which some or all of the
claims asserted in this Complaint arise.
6. Venue is properly had in this Court under 28 U.S.C. §1391(b) because the
Defendant has and/or continues to have substantial contact with the State of Maryland
and some or all of the offending conduct giving rise to this Complaint occurred in the
State of Maryland.

DEFAMATION
7. The Plaintiff, Ms. Elizabeth Key, is the Daughter of Dr. Joseph P. Allen.
8. The Defendant, Mr. David T. Allen, is the brother of Dr. Joseph P. Allen.
9. On or about July 10, 2013, Dr. Joseph P. Allen executed a general durable
power of attorney naming Ms. Key as his attorney-in-fact.
10. On or about November 21, 2014, Dr. Joseph P. Allen executed a second
general durable power of attorney again naming Ms. Key as his attorney-in-fact.
11. Both of these powers of attorney provided Ms. Key with control over Dr.

Joseph P. Allen’s finances and assets.

 

 
"LAW OFFICES
McCARTHY WILSON LLP
ALIMITED LIABILITY PARTNERSHIP.

WWWIMCWILSON.COM

 

Case 8:19-cv-02922 Document1 Filed 10/04/19 Page 3 of 6

12. Dr. Joseph P. Allen also executed a medical power of attorney naming his
son David C. Allen, as his attorney-in-fact for medical decisions.

13. Dr. Joseph P. Allen’s mental condition proceeded to deteriorate over the
ensuing years as a result of his dementia and chronic alcohol abuse, and as a result, he
resided in a skilled nursing home facility, Grand Oaks Assisted Living.

14. ‘In or about the spring and summer of 2019, Defendant allegedly became
interested in his brother’s medical and financial affairs and began contacting various
individuals seeking information that he was not entitled to receive.

15. During this process and in order to try to bolster his attempts to gather the

information, Defendant made defamatory remarks to certain individuals regarding the
care Dr. Joseph P. Allen received and how Ms. Elizabeth Key allegedly abused her power
of attorney to divert Dr. Joseph P. Allen’s assets, all of which was false and is
vehemently denied by Ms. Elizabeth Key.
16. In one such instance, Defendant was attempting to obtain Dr. Joseph P.
Allen’s tax returns for 2014-2018, and he emailed, called, and texted Mr. William T.
Abell (“Mr. Abell”), a CPA with Flynn, Abell & Associates, LLC (“Flynn Abell”),
located at 7979 Old Georgetown Road, Suite 550 Bethesda, MD 20814.

17. As part of the communications Defendant published the following
statements to Mr. Abell and others:

a. “In the cc list for this e-mail above is the panel of attorneys/CPA’s working
on [Joseph P. Allen’s] behalf, in an attempt to restore to him the assets

which were diverted from his name while he was maintained in an alcohol

 

 
LAW OFFICES
McCARTHY WILSON LLP
ALIMITED LIABILITY PARTNERSHIP

WWW,.MCWILSON.COM

Case 8:19-cv-02922 Document1 Filed 10/04/19 Page 4 of 6

and drug-induced haze over the last 3.5 years at Grand Oaks, in
Washington, DC.”
b. “The POA was grossly abused in many ways, while [Joseph P. Allen] was
maintained in a fog at Grand Oaks.”
18. Not only do these false statements claim that Ms. Key grossly abused her
power of attorney to divert her father’s assets out of his name, but they also wrongfully
imply that Ms. Key somehow caused Joseph P. Allen to be maintained in an alcohol and
drug induced haze at the nursing home so that she could divert his assets from his name.,
all of which are false.
19, Defendant also contacted individuals at Brown Investment, Advisory and
Trust Company (“Brown”), at 901 S. Bond Street, Baltimore, Maryland 21231, to try and
elicit information and documents related to the various financial affairs of Dr. Joseph P.
Allen, Bonnie Allen (Joseph P. Allen’s wife and the Plaintiff's mother), the Plaintiff and
her brother.

20. In one of these emails, in an attempt to gather information that he was not

 

 

 

entitled to receive and in attempt to portray himself as allegedly looking out for Dr.
Joseph P. Allen, he published in an email to Ms. Alice Paik of Brown that “Joe and
Elizabeth have only spoken on the phone a few times in the last two years, and she never
comes to visit,” which is also patently false and was known to be false at the time it was
made by Defendant to wrongfully portray Plaintiff in a false and defamatory light.

21. Defendant intentionally, maliciously, recklessly, and/or negligently

publicized false statements to the community, including, but not limited to, William

 
LAW OFFICES
McCARTHY WILSON LLP
ALIMITED LIABILITY PARTNERSHIP

WWW.MCWILSON.COM

 

Case 8:19-cv-02922 Document1 Filed 10/04/19 Page 5 of 6

Abell, Flynn Abell, Brown, and Alice Paik, among others, that Plaintiff grossly abused
her power of attorney by diverting funds from her father while keeping him in an alcohol
and drug-induced haze in a nursing home and that she only spoke with her father a few
times on the phone and never visited him, which statements were false and known to be
false by Defendant Allen at the time of their publication.

22, As a direct and proximate result of the Defendant’s wrongful conduct,
Plaintiff has been caused to suffer gross impairment of her reputation and standing the
community, personal humiliation, emotional distress, mental anguish, embarrassment,
depression, anxiety, nausea, sleep deprivation, and severe emotional and physical pain
and suffering including but not limited to past, present, and future injuries, losses, and
damages, as a direct and proximate result of Defendant Allen’s defamatory statements.

WHEREFORE, Plaintiff Elizabeth Key demands judgment against Defendant
Allen in the amount of Five Hundred Thousand Dollars ($500,000.00), in compensatory
damages, One Million Five Hundred Thousand Dollars ($1,500,000.00) in punitive
damages, and other related damages, including interest, costs, attorney’s fees, and any

and all other relief to which this Court finds her entitled.

 

 
LAW OFFICES
McCARTHY WILSON LLP
ALIMITED LIABILITY PARTNERSHIP

WWW.MCWILSON.COM

 

 

Case 8:19-cv-02922 Document1 Filed 10/04/19 Page 6 of 6

By:

Respectfully submitted,
McCARTHY WILSON LLP

Ms// Richard W. Evans, Esquire
Richard W. Evans, Esquire #12528

sit James G. Fegan, Hl, Esquire
James G. Fegan, HI, Esquire #20789
2200 Research Boulevard,
Rockville, Maryland 20850

(301) 762-7770
(301)926-7444-facsimile
evansr@mewilson.com

Attorneys for Plaintiff

JURY DEMAND

Plaintiff Elizabeth Key hereby demands a trial by jury on all issues herein.

/s/ Richard W. Evans, Esquire
Richard W. Evans, Esquire #12528

 
